Citation Nr: 0604892	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  95-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975, and from November 1976 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In May 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In December 2003, this case was remanded to the Appeals 
Management Center (AMC) in Washington, DC, for additional 
evidentiary development.  As will be discussed in greater 
detail below, the requested development was completed, and, 
in August 2005, the AMC issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the veteran's 
claims.

The veteran has recently submitted statements suggesting that 
he wishes to raise a new claim of entitlement to compensable 
rating for his service-connected post-operative residuals of 
urethral stricture.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A personality disorder was identified in service and, 
during post service years, the presence of a personality 
disorder, not otherwise specified, is indicated.

2.  A psychosis was not identified during service or within 
the one-year period following the veteran's discharge from 
active duty, and the preponderance of the competent evidence 
is against finding that the veteran's current psychiatric 
disorder is related to his period of military service or any 
event thereof.

3.  The preponderance of the competent evidence is against 
finding that the veteran's current bilateral foot disorder is 
related to his period of military service or any event 
thereof.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran's current psychiatric disorder was not 
incurred in or aggravated by active military service, nor may 
a psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.159, 3.326 (2005).

3.  The veteran's current bilateral foot disorder was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2005 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The RO also 
advised the veteran as to the best methods for submitting 
information he believed to be relevant to his claims.

Furthermore, the Board also notes a Statement of the Case 
dated in January 1993 and SSOC's dated in October 1996, 
September 1998, October 2000, November 2000, January 2001, 
and August 2005, in which the veteran was informed of the 
evidence considered in adjudicating his claims, the reasons 
and bases for the denial of his claims, and the laws and 
regulations considered in adjudicating his claims.

The Board notes that the April 2005 letter was issued after 
the initial adjudication of the veteran's claims in the 1992 
rating decision.  However, the Board believes the content of 
the notice provided to the veteran substantially complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate his claims.  The RO also 
advised him of his and VA's responsibilities under VCAA, and 
of the need that he submit any information that he believes 
may be relevant to his claims.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
him.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the treatment records identified by 
the veteran, and that the RO arranged for him to undergo VA 
examinations in regard to each of the disabilities at issue.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Entitlement to service connection for an acquired 
psychiatric disorder

The veteran essentially contends that he has a current 
psychiatric disorder, which first manifested while he was on 
active duty.  In support of his claim, the veteran has 
pointed to his service medical records, which show that he 
underwent neuropsychiatric evaluation in July 1975, and was 
given a diagnosis of passive aggressive personality disorder 
at that time.  He also pointed to subsequent service medical 
records, which show that he underwent further psychiatric 
evaluation in June 1977, and was given a diagnosis of 
situational reaction with features of anxiety, by history.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, a personality disorder is not a disease for 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current psychiatric disability that was 
incurred in service.  In essence, the Board finds that the 
greater weight of credible and competent evidence of record 
establishes that the veteran's current psychiatric disorders 
are unrelated to his military service, to include the 
situational reactions diagnosed in service.

The Board has considered the veteran's service medical 
records.  These records show that, in September 1974, it was 
noted that the veteran had been in a fight five days before.  
The examiner noted that he was passive aggressive in a quiet, 
retarded, slowed manner.  It was also noted that he was 
difficult to examine, and responded to questions in an 
uncooperative manner.

In April 1975, the veteran was noted to have been 
experiencing problems ever since coming aboard ship three 
months before.  The veteran reported that he felt that he was 
being punished and picked on since coming aboard.  The 
examiner noted an impression of paranoia, situational 
reaction, and manipulating to avoid punishment.  

As alluded to above, these records show that the veteran 
underwent neuropsychiatric evaluation in July 1975 after 
reporting that he felt that people on his ship were laughing 
at him and thought he was going crazy.  The veteran had been 
admitted for a period of observation, during which he 
displayed no symptoms of a thought disorder or other 
psychosis.  It was noted that he had experienced 
administrative difficulties over the previous five months, 
and was currently up for special court martial.  Examination 
revealed the veteran's mood to be extremely hostile.  The 
examining physician noted that he had been observed 
attempting to manipulate ward personnel to his own benefit, 
and that contact with personnel from his ship revealed that 
he was usually described as a quiet, sullen person who had 
difficulty with both white and black peers.  It was further 
noted, however, that he had never displayed any bizarre 
behavior nor had he ever been observed hallucinating.  The 
examiner concluded that the veteran had a passive aggressive 
personality disorder, and that he has been acting out his 
anger in inappropriate ways.  At the time of his discharge, 
his condition was satisfactory, but his prognosis poor in 
regard to his behavioral problems.  The examiner advised that 
he should be watched closely due to his intent to elope, and 
because of previously expressed homicidal ideation towards 
ship personnel, although it was noted he currently denied 
such ideation.  

In a report of medical examination completed in August 1975, 
the veteran's psychiatric condition was found to be normal.  
The veteran's DD 214 shows that he received an honorable 
discharge from his first period of active duty.

Thereafter, in October 1976, the veteran was examined for 
reenlistment in the U.S. Navy.  His psychiatric condition was 
found to be normal.  In a report of medical history completed 
at that time, the veteran reported no history of depression 
or excessive worry, and no history of any nervous trouble of 
any sort.  

Subsequent service medical records reflect that, in June 
1977, he complained of anorexia, depression, and insomnia.  
The veteran was questioned about his problems, and it was 
noted that his complaints revolved around indebtedness, 
marital issues, and personal problems.  Subsequent 
psychiatric evaluation revealed that the veteran believed 
that he was suffering racial discrimination aboard his 
current ship.  He also complained of financial problems.  The 
veteran reported having undergone three psychiatric 
evaluations during his prior enlistment, but it was noted 
that he had been in the Navy for three years during that 
enlistment and had received an honorable discharge.  
Examination revealed no suicidal or homicidal ideations, and 
no evidence of neurosis, psychosis, or organicity.  The 
examiner found that he did not appear to be clinically 
anxious or depressed, and that he related in a passive 
aggressive manner.  The examiner noted a diagnosis of 
situational reaction with features of anxiety, by history.  
The examiner further concluded that the veteran did not 
appear to be in acute distress, and that there did not appear 
to be any indication for ongoing psychiatric treatment.  
Counseling was recommended to help him adjust to his present 
situation.  

In July 1977, the veteran was seen at the psychiatric clinic.  
It was noted that he appeared to be functioning properly 
aboard ship since the medical officer screening, and that he 
was getting along with his shipmates.  It was further noted 
that he had no sick call visits during that time frame, and 
no personality disorders were noted.  Subsequent service 
medical records are negative for any further complaints or 
findings of psychiatric problems.  In a report of medical 
examination completed for separation in November 1978, the 
veteran's psychiatric condition was found to be normal.  

Although the Board has considered these records showing that 
the veteran underwent psychiatric evaluation in service, the 
Board finds the most probative evidence of record to be the 
veteran's post-service treatment records, the report of a 
psychiatric examination conducted by QTC medical services in 
October 2000, and a VA psychological evaluation performed in 
July 2005.  

In this regard, the Board notes that the veteran's private 
treatment records reflect continued treatment for depression 
since 1986, which has been frequently and repeatedly 
attributed to problems experienced while working as a 
civilian employee for the Long Beach Naval Shipyard from 1980 
to 1993.  

For example, the evidence of record also includes a September 
1989 letter from a family practitioner who reported treating 
the veteran for alcoholism and depression since 1986.  The 
Board notes that this letter contains no reference to the 
veteran's military service, and no findings as to the 
etiology of the depression.

However, in a May 1990 letter from a physician at Kaiser 
Permanente, it was noted that the veteran had first been seen 
one month before after being referred by his family 
practitioner for problems with impulse control and work-
related stress.  It was noted that he was experiencing 
ongoing conflict with his supervisor.  The examiner noted a 
diagnosis of adjustment reaction with depression and anxiety 
features.  

In January 1991, the veteran underwent a psychological 
evaluation at Firman Medical Group.  During this examination, 
the veteran reported ongoing emotional stresses in his work 
for Long Beach Naval Shipyard.  In this report, the examiner 
recorded the veteran's detailed description of problems he 
experienced while working at the shipyard, but the report is 
negative for any reference to military service.  The examiner 
found that the veteran presented with numerous symptoms, 
including constant anxiety and sad mood, episodic anxiety 
attacks, suicidal ideation, and social withdrawal.  It was 
also noted that he experienced recurrent and intrusive 
thoughts and dreams about stressful confrontations at work 
and incidents of humiliation there.  The examiner noted Axis 
1 diagnoses of major depression, with prominent anxious, 
somatizing, paranoid and obsessive features, and mood 
incongruent features, of severe intensity; and psychological 
factors affective his physical condition.  The examiner also 
noted that an underlying psychotic disorder and/or organic 
mental impairment must also be ruled out.  

Subsequent clinical records reveal ongoing psychiatric and 
psychological treatment for problems related to this 
employment.  In the report of an October 1994 psychological 
evaluation, it was noted that the veteran had been on 
disability from his job at the shipyard since April 1993.  
During this evaluation, the veteran a lengthy history of 
problems involving severe harassment by his supervisor at the 
Long Beach Naval Shipyard.  The examiner noted that testing 
revealed no evidence of organic mental disorder or brain 
syndrome.  The results of testing were found to be more 
consistent with post-traumatic stress disorder (PTSD) and 
major depressive disorder.  The examiner found that it was 
possible and perhaps likely that certain aspects of his 
character, such as hypersensitivity to criticism, made him 
vulnerable to a severe reaction of PTSD based on a series of 
stressors in his life, the most significant of which was 
clearly his job loss that he blamed on an ex-supervisor.  The 
examiner noted that an Axis II diagnosis of paranoid 
personality disorder was also possible.

Thereafter, in a December 2000 letter, the veteran's treating 
psychiatrist, Dr. J.B., noted that the veteran had been very 
distraught ever since losing his job at the Long Beach Naval 
Shipyard in 1993, and that he was continuing to obsess about 
what he perceived as injustice, harassment, and racism that 
he was subjected to at that job.  The physician noted that 
the veteran carried a diagnosis of major depression, severe, 
recurrent, with panic attacks without agoraphobia, and 
psychosocial stressors to include chronic unemployment, 
mistreatment by employer and financial problems.  

In short, although the veteran's treatment records reflect 
ongoing treatment for depression since 1986, these records 
also reveal that his depression has been repeatedly and 
consistently attributed to his employment at the Long Beach 
Naval Shipyard.  These records are negative for any evidence 
of a psychiatrist or psychologist having found that the 
veteran's current major depression is related to his military 
service.  

Furthermore, the Board also notes the findings of the October 
2000 QTC examiner, who specifically found that the veteran 
was currently suffering from major depression that was 
unrelated to his military service.  In the report of this 
examination, the psychiatrist noted that the veteran had 
reported that his symptoms first began in 1973, but that, 
during the remainder of his interview, the veteran reported 
that most of his symptoms first occurred after he started 
working for the Long Beach Naval Shipyard as a civilian 
employee.  The examiner noted that the veteran indicated that 
he chose not to file for disability after discharge because 
he thought it might keep him from getting a job.  However, 
the examiner indicated that the veteran could not really give 
any clear information as to why he might have been eligible 
for some type of disability when he got out of service.  

During this examination, the veteran reported that he 
experienced major psychiatric problems while working for the 
shipyard because of a supervisor.  He stated that he was 
harassed and given demeaning work at that job.  He also 
claimed that he was forced out of that job in 1993 and that 
he pursued a worker's compensation claim at that time.  The 
veteran reported that he currently felt depressed because he 
felt that he had been mistreated.  The examiner noted that 
the veteran seemed to connect losing his job at the shipyard 
to VA disability, and that it was possible that he did not 
have a good grasp of the need to connect his problems to his 
military service.  The examiner noted that, in fact, the 
veteran appeared to be telling him that he really did not 
have any impairment while he was in the Navy.  The examiner 
found, however, that his service medical records did reflect 
instances of psychiatric evaluation.  

The examiner noted an Axis 1 diagnosis of major depression, 
which revolved very strongly around what happened to him at 
the Long Beach Naval Shipyard.  The examiner further noted 
that she did not see any connection to his military service.  
The examiner explained that it was unlikely that his current 
depression was part of the same condition noted in service, 
and that the condition in service appears to have been a 
temporary reaction to his unhappiness about the ship he was 
on.  The examiner further found that there was some evidence 
of Axis II traits in that he appeared to be somewhat passive-
aggressive in his style of relating to jobs and authority 
figures, but that this was fairly mild and did not rise to 
the level of a personality disorder.  Furthermore, the 
examiner found that it was not connected to his military 
service.

The Board believes that these conclusions are consistent with 
those noted in the report of the VA psychological evaluation 
in July 2005 in which the examiner noted that the veteran had 
reported experiencing unfair treatment in service and of 
being the victim of racism.  He complained of harassment, 
being beaten up, and being the subject of ethnic jokes.  He 
also reported an incident in service in which several sailors 
were killed when a cable snapped and their bodies had to be 
stored in the refrigeration department of the galley.  The 
veteran reported being very bothered when he had to enter the 
galley knowing that the bodies were there.

The examiner noted that the veteran had later gone to work as 
a civilian employee of the Long Beach Naval Shipyard in 1980, 
and that he had remained employed there until 1993 as an 
electronics control mechanic.  He reported that he had to 
take early retirement in 1993 when he filed a worker's 
compensation claim related to depression.  The examiner noted 
that the veteran reported a history of depression, which 
included hospitalizations in the early 1980's and 1990's.

The examiner considered the veteran's service medical 
records, including those clinical records and reports of 
psychiatric evaluation discussed herein above.  However, the 
examiner also considered private treatment records showing 
that the veteran has received periodic psychiatric treatment 
since 1990, including significant discussion in those records 
of problems he experienced with a foreman in 1993 while 
working at the Naval Shipyard.  

The examiner concluded that the veteran met the criteria for 
a diagnosis of dysthymic disorder as well as personality 
disorder not otherwise specified with paranoid and passive 
aggressive features.  The examiner noted that these diagnoses 
were entirely consistent with prior psychiatric evaluations 
dating all the way back to military service.  The examiner 
also noted that the veteran's service medical records 
revealed that he had significant adjustment difficulty while 
serving on board ship during his two periods of enlistment.  
However, the examiner further concluded that, on neither 
occasion did there appear to be any evidence of significant 
depression.  Instead, it was the examiners' opinions at the 
time that he presented with personality disorder and 
situational adjustment reactions relating to life aboard the 
ship.  The examiner noted that the QTC examiner's opinion in 
October 2000 indicated that his current depressive 
symptomatology was entirely related to the distress of his 
experience at the Naval Shipyard, which is consistent with 
Kaiser psychiatric notes associated with the record, and with 
the report of a comprehensive psychological evaluation 
conducted in October 1994 in which it was noted that the most 
significant stressor that the veteran had experienced in his 
life was related to the loss of his job at the Naval 
Shipyard.  

For these reasons, the examiner concluded that the veteran's 
major depressive/dysthymic disorder was related primarily to 
his experiences at the Long Beach Naval Shipyard, his loss of 
employment, and his inability to find employment since that 
time.  The examiner further found that he also demonstrated 
significant characteristics of personality disorder, which 
contributed significantly to his dysthymic disorder, neither 
of which was service-related in the examiner's opinion.  

In light of the medical opinions provided by the October 2000 
and July 2005 examiners, the Board concludes that the 
preponderance of the medical evidence establishes that the 
veteran's current psychiatric disability is most 
appropriately diagnosed with major depression and/or 
dysthymic disorder.  The Board believes this finding to also 
be consistent with his treatment records, which show that 
major depression has been the most frequent diagnosis noted 
since 1990.  In addition, the veteran's treating physician 
for most of that period, Dr. J.B., noted in the December 2000 
letter that the veteran had been carrying a diagnosis of 
severe major depression.

Although his treatment records reflect that a diagnosis of 
PTSD was considered in by an examiner October 1994, 
subsequent treatment records are entirely negative for any 
further diagnosis of PTSD.  In addition, neither the October 
2000 or July 2005 examiners noted such a diagnosis.  
Consequently, the Board finds that the preponderance of the 
evidence is against finding that the veteran currently has 
PTSD.

In light of the medical opinions provided by the October 2000 
and July 2005 examiners, and the treatment records discussed 
in detail above, the Board further concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current, chronic psychiatric disorder, 
including major depression, that is related to his military 
service, to include the acute episodes of situational 
reaction diagnosed in service.  As noted, both the October 
2000 and July 2005 specifically found that the veteran's 
major depression is unrelated to his in-service problems.  
Their findings appear to be consistent with the veteran's 
documented medical history as shown by his treatment records, 
and there is no contrary medical opinion of record.

Although Dr. D.B. wrote a letter in December 2000 in support 
of the veteran's claim, it appears that Dr. D.B. was under 
the belief that disability benefits were available from VA 
based on the veteran's civilian employment with the Long 
Beach Naval Shipyard.  Thus, Dr. D.B.'s letter appears to be 
supportive of the findings of the October 2000 and July 2005 
examiners in that they found his current disability to be 
related to that employment.  

The Board has considered that the veteran was also found by 
the July 2005 VA examiner to have a personality disorder.  
Although such a diagnosis was considered and rejected by the 
October 2000 VA examiner, it appears that the veteran has 
been found to have a passive-aggressive personality disorder 
on several other occasions, to include while on active duty.  
However, as noted herein above, a personality disorder is not 
a disease for compensation purposes.  38 C.F.R. §§ 3.303, 
4.127.  Thus, service connection is not available for that 
disorder.  Beno v. Principi, 3 Vet. App. 439 (1992).

Although the veteran contends that his current psychiatric 
disorder manifested while he was on active duty, he, as a 
layman, does not have competence to give a medical opinion on 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As 
discussed in detail above, the October 2000 and July 2005 
examiners reviewed the veteran's medical history in detail 
and found that his current psychiatric disability is 
unrelated to his military service.

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran's psychiatric disability was 
incurred in or aggravated by his military service.  Thus, the 
benefit sought on appeal is denied.

III.  Entitlement to service connection for a bilateral foot 
disorder.

In a report of medical examination completed for enlistment 
in June 1972, the veteran's lower extremities were found to 
be normal.  In a report of medical history completed at that 
time, the veteran reported no history of any foot trouble.

The veteran's service medical records show that, in January 
1977, he sprained his left ankle while walking down a ladder 
aboard a ship.  Examination revealed no evidence of fracture, 
and no deformity or swelling.  The examiner noted an 
impression of left ankle sprain.  Shortly thereafter, in 
February 1977, the veteran struck his left lower leg against 
a reduction gear plate, and sustained a small laceration and 
hematoma just below the left patella.  

Service medical records reveal that the veteran was treated 
for three corns on the outside of each foot in March 1977, 
and for complaints of pain in the fifth toes bilaterally in 
August 1977, which reportedly began after he started wearing 
safety shoes aboard a ship.  The examiner noted that the 
veteran's shoe size was 91/2, but that he had been wearing a 
size 101/2 EEE in safety shoes.  The examiner further noted 
that the veteran had tried Dr. Scholl's treatment, but with 
no improvement.  Examination revealed bilateral wide feet 
with normal gait, and callus over the MTP and IP joints of 
the fifth toes bilaterally.

Subsequent service medical records reveal no further 
complaints or treatment for foot problems.  In a report of 
medical examination completed for separation in November 
1978, the veteran's lower extremities were found to be 
normal.

The veteran is currently seeking service connection for a 
bilateral foot disorder, which he contends is related to the 
foot problems he experienced in service.

The Board finds the most probative evidence of record in this 
case to be the report of medical examination in November 
1978, and the report of a VA foot examination conducted in 
April 2005.  As noted above, the November 1978 examination 
was negative for any evidence of foot disability at the time 
of the veteran's separation from service.

In April 2005, the RO arranged for the veteran to undergo a 
VA examination to determine the nature and etiology of the 
claimed bilateral foot disorder.  During this examination, 
the veteran referred to the treatment he received in service 
for pain in both feet while wearing safety shoes.  He 
explained that these shoes caused his toes to get "extremely 
raw" and that the skin would become very macerated and 
itchy.  The veteran referred to his problem in service as 
athlete 's foot.  The veteran reported that he was not 
currently experiencing that problem, but that his feet do 
become swollen and very painful while standing.  He stated 
that he was only able to wear tennis shoes, and that dress 
shoes caused too much pain.  The veteran reported no prior 
surgery, and that he does not use a cane or brace.

Examination revealed mild flat foot deformity, worse on the 
right than on the left.  The examiner found that the hindfoot 
was in mild valgus, but was easily passively correctable.  
Tenderness was noted on palpation over the metatarsal head, 
and strength was found to be at 5 out of 5.  No rashes or 
other evidence of skin breakdown was noted bilaterally.  X-
rays of the feet revealed no degenerative changes or other 
abnormality.  

The examiner concluded that he could see no evidence of 
current skin breakdown or evidence of athlete 's foot as he 
experienced in service.  The examiner also found that there 
was no bony abnormality or evidence of concurrent skin 
problem on the feet at this time.  The examiner noted a 
diagnosis of bilateral foot strain, which was found to be 
unrelated to the apparent problem of athlete's foot that he 
experienced in service.

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current bilateral foot disability that is 
related to the problems he experienced while wearing safety 
shoes in service.  Although the veteran may sincerely believe 
that his current foot complaints are related to the problems 
he experienced while wearing safety shoes in service, he is 
not considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board has considered the fact that the veteran also 
received treatment for a left ankle sprain in January 1977.  
However, there is no evidence of record suggesting that this 
injury in any way caused or contributed to the veteran's 
current bilateral foot complaints.  As noted, physical 
examination at separation revealed no evidence of any 
disability in the lower extremities.

In short, the Board finds that the preponderance of the 
competent and probative evidence is against granting service 
connection for a bilateral foot disability.  Thus, the 
benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied..



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


